Name: 2006/1012/EC: Council Decision of 20 December 2006 on the signing and the provisional application of a bilateral agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products
 Type: Decision
 Subject Matter: international affairs;  international trade;  European construction;  trade;  leather and textile industries;  Europe
 Date Published: 2006-12-29

 29.12.2006 EN Official Journal of the European Union L 384/98 COUNCIL DECISION of 20 December 2006 on the signing and the provisional application of a bilateral agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products (2006/1012/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence of the first subparagraph thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community a bilateral agreement to extend for one year the existing bilateral agreement and protocols on trade in textile products with the Republic of Belarus, with some adjustments of the quantitative limits. (2) This bilateral agreement should be applied on a provisional basis as of 1 January 2007, pending the completion of procedures required for its conclusion, subject to the reciprocal provisional application by the Republic of Belarus. (3) The proposed agreement should be signed on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 Subject to a possible conclusion at a later date, the President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the European Community the agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products. Article 2 Subject to reciprocity, the Agreement shall be applied on a provisional basis, pending its formal conclusion, from 1 January 2007. The text of the agreement in the form of an Exchange of Letters is attached to this Decision. Article 3 1. If the Republic of Belarus fails to fulfil its obligations under paragraph 2.4 of the Agreement, the quota for 2007 will be reduced to the levels applicable in 2006. 2. The decision to implement paragraph 1 shall be taken in accordance with the procedures referred to in Article 17 of Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1). Article 4 This Decision shall be published in the Official Journal of the European Union. It shall enter into force on the day following its publication in the Official Journal. Done at Brussels, 20 December 2006. For the Council The President J. KORKEAOJA (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 35/2006 (OJ L 7, 12.1.2006, p. 8). AGREEMENT in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products Sir, 1. I have the honour to refer to the Agreement between the European Community and the Republic of Belarus on trade in textile products initialled on 1 April 1993, as last amended and extended by the Agreement in the form of an Exchange of Letters initialled on 11 November 2005 (hereafter referred to as the Agreement). 2. In view of the expiry of the Agreement on 31 December 2006 and in accordance with Article 19(1) of the Agreement, the European Community and the Republic of Belarus agree to extend the duration of the Agreement, for a further period of one year, subject to the following amendments and conditions: 2.1. The text of Article 19(1) of the Agreement shall read as follows: This Agreement shall enter into force on the first day of the month following the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. It shall be applicable until 31 December 2007. 2.2. Annex II which sets out the quantitative restrictions for exports from the Republic of Belarus to the European Community is replaced by Appendix 1 to this letter. 2.3. The Annex to Protocol C which sets out the quantitative restrictions for exports from the Republic of Belarus to the European Community after OPT operations in the Republic of Belarus is replaced for the period of 1 January 2007 to 31 December 2007 by Appendix 2 to this letter. 2.4. Imports into Belarus of textile and clothing products of European Community origin shall be subject in 2007 to custom duties not exceeding those provided for 2003 in Appendix 4 of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus initialled on 11 November 1999. In the case of non-application of these rates the Community will have the right to reintroduce for the period of the Agreement remaining unexpired on a pro rata basis the levels for quantitative restrictions applicable for 2006 as specified in the Exchange of Letters initialled on 11 November 2005. 3. Should the Republic of Belarus become a Member of the World Trade Organisation (WTO) before the date of the expiry of the Agreement, the agreements and rules of the WTO shall be applied from the date of the Republic of Belarus' accession to the WTO. 4. I should be obliged if you could kindly confirm the acceptance of your Government of the foregoing. Should this be the case, this Agreement in the form of an Exchange of Letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. In the meantime, it shall be applied provisionally from 1 January 2007 on the condition of reciprocity. Please accept, Sir, the assurance of my highest consideration. For the European Community Appendix 1 ANNEX II Belarus Category unit Quota as from 1 January 2007 Group IA 1 tonnes 1 585 2 tonnes 6 600 3 tonnes 242 Group IB 4 T pieces 1 839 5 T pieces 1 105 6 T pieces 1 705 7 T pieces 1 377 8 T pieces 1 160 Group IIA 9 tonnes 363 20 tonnes 329 22 tonnes 524 23 tonnes 255 39 tonnes 241 Group IIB 12 T pairs 5 959 13 T pieces 2 651 15 T pieces 1 726 16 T pieces 186 21 T pieces 930 24 T pieces 844 26/27 T pieces 1 117 29 T pieces 468 73 T pieces 329 83 tonnes 184 Group IIIA 33 tonnes 387 36 tonnes 1 309 37 tonnes 463 50 tonnes 207 Group IIIB 67 tonnes 356 74 T pieces 377 90 tonnes 208 Group IV 115 tonnes 114 117 tonnes 2 310 118 tonnes 471 T pieces: thousand of pieces Appendix 2 ANNEX TO PROTOCOL C Category Unit As from 1 January 2007 4 1 000 pieces 5 399 5 1 000 pieces 7 526 6 1 000 pieces 10 037 7 1 000 pieces 7 534 8 1 000 pieces 2 565 12 1 000 pieces 5 072 13 1 000 pieces 795 15 1 000 pieces 4 400 16 1 000 pieces 896 21 1 000 pieces 2 927 24 1 000 pieces 754 26/27 1 000 pieces 3 668 29 1 000 pieces 1 487 73 1 000 pieces 5 700 83 Tonnes 757 74 1 000 pieces 994 Sir, I have the honour to acknowledge receipt of your letter of ¦ which reads as follows: Sir, 1. I have the honour to refer to the Agreement between the European Community and the Republic of Belarus on trade in textile products initialled on 1 April 1993, as last amended and extended by the Agreement in the form of an Exchange of Letters initialled on 11 November 2005 (hereafter referred to as the Agreement ). 2. In view of the expiry of the Agreement on 31 December 2006 and in accordance with Article 19(1) of the Agreement, the European Community and the Republic of Belarus agree to extend the duration of the Agreement, for a further period of one year, subject to the following amendments and conditions: 2.1. The text of Article 19(1) of the Agreement shall read as follows: This Agreement shall enter into force on the first day of the month following the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. It shall be applicable until 31 December 2007.  2.2. Annex II which sets out the quantitative restrictions for exports from the Republic of Belarus to the European Community is replaced by Appendix 1 to this letter. 2.3. The Annex to Protocol C which sets out the quantitative restrictions for exports from the Republic of Belarus to the European Community after OPT operations in the Republic of Belarus is replaced for the period of 1 January 2007 to 31 December 2007 by Appendix 2 to this letter. 2.4. Imports into Belarus of textile and clothing products of European Community origin shall be subject in 2007 to custom duties not exceeding those provided for 2003 in Appendix 4 of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus initialled on 11 November 1999. In the case of non-application of these rates the Community will have the right to reintroduce for the period of the Agreement remaining unexpired on a pro rata basis the levels for quantitative restrictions applicable for 2006 as specified in the Exchange of Letters initialled on 11 November 2005. 3. Should the Republic of Belarus become a Member of the World Trade Organisation (WTO) before the date of the expiry of the Agreement, the agreements and rules of the WTO shall be applied from the date of the Republic of Belarus' accession to the WTO. 4. I should be obliged if you could kindly confirm the acceptance of your Government of the foregoing. Should this be the case, this Agreement in the form of an Exchange of Letters shall enter into force on the first day of the month following the day on which the Parties have notified each other that the legal procedures necessary to this end have been completed. In the meantime, it shall be applied provisionally from 1 January 2007 on the condition of reciprocity. Please accept, Sir, the assurance of my highest consideration. I have the honour to confirm that my Government is in agreement with the content of your letter. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Belarus